Citation Nr: 1031520	
Decision Date: 08/20/10    Archive Date: 08/24/10

DOCKET NO.  06-36 998A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to service connection for white tongue syndrome, 
claimed as due to Agent Orange exposure. 

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to an initial 10 percent evaluation for residuals 
of a pilonidal cyst on the base of the spine.


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran had active service from May 1966 to May 1968, to 
include service in Vietnam from November 1966 to November 1967.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2004 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO), located in New 
Orleans, Louisiana.  

The Board notes that while the appeal was pending, several of the 
claims which were appealed following the August 2004 rating 
decision have been granted.  In this regard, the RO granted 
service connection claims for tinnitus and dermatophytosis in a 
rating decision issued in April 2010.  Where an appealed claim 
for service connection is granted during the pendency of the 
appeal, a second Notice of Disagreement must thereafter be timely 
filed to initiate appellate review of "downstream" issues such as 
the compensation level assigned for the disability or the 
effective date of service connection.  See  Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997).  To this point, no such action 
has been taken; therefore, those matters are not in appellate 
status before the Board.  See also Barrera v. Gober, 122 F.3d 
1030 (Fed. Cir. 1997).

In the April 2010 rating action, the RO also granted an initial 
10 percent rating for residuals of a pilonidal cyst on the base 
of the spine, effective from December 16, 2003, the date of the 
original claim for service connection.  Because less than the 
maximum available benefit for a schedular rating was awarded with 
respect to that issue, it remains in appellate status and is 
properly before the Board.  See AB v. Brown, 6 Vet. App. 35 
(1993).

This case was previously before the Board in December 2009, at 
which time it was remanded for additional evidentiary 
development.  A review of the file reflects that there has been 
substantial compliance with the actions requested in that Remand 
and the case has returned to the Board for appellate 
consideration.  See also D'Aries v. Peake, 22 Vet. App. 97 (2008) 
(finding that only substantial compliance, rather than strict 
compliance, with the terms of a Board's remand directives is 
required).




FINDINGS OF FACT

1.  The Veteran had military service in the Republic of Vietnam 
during the Vietnam era; therefore, exposure to herbicides 
including Agent Orange is presumed.

2.  White tongue syndrome is not among the enumerated conditions 
for which service connection may be established on a presumptive 
basis based on exposure to Agent Orange or other herbicide agents 
during service in Vietnam.

3.  The evidence does not indicate that currently claimed white 
tongue disorder is etiologically related to the Veteran's period 
of active service, or any incident therein, to include 
presumptive exposure to herbicides including Agent Orange. 

4.  The evidence of record does not show that the Veteran's 
currently manifested bilateral hearing loss has been chronic and 
continuous since service, or that it is etiologically related to 
his period of active military service.

5.  The Veteran's service-connected residuals of a pilonidal cyst 
on the base of the spine are manifested by a painful scar that 
does not cover an area or areas exceeding 12 square inches (77 
sq. cm.), nor has it resulted in limitation of motion or 
function.  


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for white 
tongue syndrome have not been met.  38 U.S.C.A. §§ 1110, 1113 
,1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309 (2009).

2.  Bilateral hearing loss was not incurred in or aggravated by 
active service, and may not be so presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2009).

3.  The criteria for an initial rating in excess of 10 percent 
for the residuals of a pilonidal cyst on the base of the spine 
are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Codes 7800-7806 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5100, 
5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009), requires VA to 
assist a claimant at the time that he or she files a claim for 
benefits.  As part of this assistance, VA is required to notify 
claimants of what they must do to substantiate their claims.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that the claimant is to provide; and (3) that VA will 
attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 
403 (2005) (outlining VCAA notice requirements).  This notice 
must be provided prior to an initial unfavorable decision on a 
claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO informed the Veteran of VA's duty to assist him in the 
development of evidence pertinent to his service connection 
claims in letters dated in February 2004 and January 2010, 
wherein the Veteran was advised of the provisions relating to the 
VCAA.  The Veteran was advised that VA would assist him with 
obtaining relevant records from any Federal agency, which may 
include medical records from the military, from VA hospitals 
(including private facilities where VA authorized treatment), or 
from the Social Security Administration. With respect to private 
treatment records, the letter informed the Veteran that VA would 
make reasonable efforts to obtain private or non-Federal medical 
records, to include records from State or local governments, 
private doctors and hospitals, or current or former employers. 
Furthermore, the VA included copies of VA Form 21-4142, 
Authorization and Consent to Release Information, which the 
Veteran could complete to release private medical records to the 
VA.

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; (4) 
degree of disability; and (5) effective date of the disability. 
The Veteran was provided with notice of the type of evidence 
necessary to establish a disability rating or effective date as 
was discussed in the Dingess case in January 2010, after the 
initial adjudication of the claims in August 2004.  However, 
subsequent adjudication of the claims on appeal was undertaken in 
a Supplemental Statement of the Case (SSOC) issued in April 2010.  
This cured any defect as to the timing of the notice.  Prickett 
v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure 
to afford statutory notice to claimant prior to initial rating 
decision by issuing notification letter after decision and 
readjudicating claim and notifying claimant of such 
readjudication in the statement of the case).

With respect to the claim for residuals of a pilonidal cyst on 
the base of the spine, this arises from the Veteran's 
disagreement with the initial disability rating following the 
grant of service connection for this condition.  Once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The 
appellant bears the burden of demonstrating any prejudice from 
defective notice with respect to the downstream elements.  
Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not 
been met in this case.

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary for 
an equitable resolution of the issues on appeal has been 
obtained.  The Veteran's service treatment records (STRs) and 
post-service treatment records were obtained, to the extent 
possible.  In this regard, the Veteran has identified numerous 
private treatment sources, several of which were unable to 
provide requested information after having been contacted by VA.  
The Veteran has acknowledged difficulty in conjunction with 
obtaining such records.  The United States Court of Appeals for 
Veterans Claims (Court) has held that there can be no breach of 
the duty to assist where the appellant acknowledges the 
unavailability of records, as is effectively the case as to these 
records.  Hyatt v. Nicholson, 21 Vet. App. 390 (2007).  The 
Veteran was afforded VA examinations in 2010 in connection with 
the claims currently on appeal and the file includes contentions 
and statements of the Veteran and his representative.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the appellant in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Accordingly, the Board finds that VA has complied, to 
the extent required, with the duty-to-assist requirements found 
at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).

Service Connection Claims

Generally, in order to establish direct service connection for a 
claimed disorder, there must be (1) evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b).  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Service connection for certain diseases, such as an organic 
disease of the nervous system like sensorineural hearing loss, 
may be also be established on a presumptive basis by showing that 
such a disease manifested itself to a degree of 10 percent or 
more within one year from the date of separation from service.  
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such 
cases, the disease is presumed under the law to have had its 
onset in service even though there is no evidence of such disease 
during the period of service.  38 C.F.R. § 3.307(a).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  Equal 
weight is not accorded to each piece of evidence contained in the 
record; every item of evidence does not have the same probative 
value.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding 
service origin, such doubt will be resolved in the favor of the 
claimant.  Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim.  38 C.F.R. § 
3.102.  The question is whether the evidence supports the claim 
or is in relative equipoise, with the claimant prevailing in 
either event, or whether a fair preponderance of the evidence is 
against the claim, in which event the claim must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

The Board notes that the presumption afforded under 38 U.S.C.A. § 
1154(b) is not for application in this case since a review of the 
Veteran's service file fails to reveal any indication that he  
participated in combat during his period of service.  The 
provisions of 38 U.S.C.A. § 1154(b) (West 2002) state, in 
pertinent part, that in any case where a veteran is engaged in 
combat during active service, lay or other evidence of service 
incurrence of a combat related disease or injury will be 
considered sufficient proof of service connection if consistent 
with the circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of such 
incurrence during service, and, to that end, VA shall resolve 
every reasonable doubt in favor of the veteran.

In this case, there are no recognized military citations or other 
supportive evidence that the Veteran actually engaged in combat.  
West v. Brown, 7 Vet. App. 70, 76 (1994).  His military 
occupational specialty as a postal clerk, does not, of itself, 
denote combat exposure.  The Veteran's DD 214 and service 
personnel records show that he was awarded a National Defense 
Service Medal, Vietnam Service Medal, Vietnam Campaign Medal and 
a Bronze Star Medal with no device attached.  In certain 
circumstances, a Bronze Star Medal is accepted as a evidence that 
a Veteran engaged in combat.  However, the Veteran's award was 
not accompanied by a "V" device for valor; without such a device 
his award did not reflect combat, but rather meritorious 
achievement.

A.	 White Tongue Syndrome

The Veteran filed a service connection claim for white tongue 
syndrome in December 2003, indicating that he had been treated 
for this condition from 1992 forward.  

The STRs, including dental records, are entirely negative for any 
complaints, findings or diagnoses relating to the tongue and the 
May 1968 separation examination did not reveal any clinical 
abnormality of the mouth.  

In a statement dated in 2004, the Veteran indicated that he had 
seen Dr. C. for this condition in about September 1968, and 
reports that the doctor told him that the condition was probably 
caused by chemicals in the air in Vietnam.  The Veteran indicated 
that he saw Dr. C. for this condition, in 1981.  He stated that 
from 1992 to 1993 and forward, he was seen by several doctors for 
this condition and noted that the condition still persisted.  

Private medical records of Dr. A. received in 2004 include an 
entry dated in September 1993 indicating that the Veteran had a 
4-month history of a bad taste in his mouth with reflux 
symptomatology.  An impression of refractory reflux was made and 
the discharge diagnoses included mild esophagitis and intense 
gastritis. In 2002, the Veteran underwent endoscopy due to 
symptoms of abdominal pain and reflux.  The endoscopy revealed 
gastric polyps, likely benign; and esophagitis. 

On file is a July 2004 statement from C.K., a retired nurse who 
and physician's assistant for Dr. C. from the 1960's until 1987, 
when the office was closed.  She mentioned that she and Dr. C. 
saw the Veteran many times after he returned home from Vietnam in 
the late 1960's for treatment of skin rashes on the body and in 
his mouth.  She noted that Dr. C. had diagnosed these conditions 
as being thrush from the jungles of Vietnam and treated them with 
medicated salves.    

The file also contains a private medical statement of Dr. M. 
dated in August 2004, indicating that she had been treating the 
Veteran from 1988 to the present and that the Veteran's health 
problems included diagnosed white tongue syndrome and noting that 
he had also seen several other specialists for this condition.  
She mentioned that the veteran had recently suffered from this 
condition.  Dr. M. indicated that the Veteran and his first 
physician Dr. M. had related this problem to the Veteran's 
service in Vietnam and specifically to the spraying of Agent 
Orange during that time.  She indicated that she could not supply 
any evidence to either support or refute the claim, but noted 
that the condition could well have been caused by the effects of 
Agent Orange.  

In February 2005 a private medical statement was offered by 
R.S.P, Ph.D, a clinical psychologist who treated the Veteran 
after his return from Vietnam.  He mentioned that Dr. C. had 
treated the Veteran for recurrent blisters in the mouth and 
around the fingers, which were associated with Agent Orange.

A VA examination was conducted in March 2010 and the claims file 
and medical records were reviewed.  The examiner summarized the 
pertinent service and post-service evidence on file relating to 
the claim for white tongue syndrome.  The history indicated that 
tongue symptomatology reportedly developed after the Veteran 
returned from Vietnam and that a family physician told him that 
this was probably due to herbicides.  The Veteran reported that 
he experienced intermittent soreness and occasional swelling of 
the tongue, and indicated that the condition left a bad taste.  
He noted that he could brush this off of his tongue, but it came 
back.  Physical examination revealed a normal appearing tongue.  
The examiner indicated that the white change was overgrown 
filiform papillae, which was a variant of normal, and was not 
related to herbicide exposure.  The examiner further noted that 
the tongue was not swollen, there were no ulcers and no 
indentions into the tongue from the teeth.    

The examiner further explained that white hairy tongue was a 
variant of normal and did not represent any pathology and was not 
associated with Agent Orange exposure or military service, during 
which time there was no mention of white tongue.  The examiner 
further commented that there was no indication of swelling of the 
tongue, but advised the Veteran that Lisinopril (one of the 
Veteran's prescribed medications) could cause tongue swelling, in 
which event its use should be discontinued.

Analysis

The Veteran is seeking entitlement to service connection for a 
condition described as white tongue syndrome.  His primary 
contention is that this condition is the result of in-service 
exposure to herbicide agents (including Agent Orange).  The 
evidence reflects that the Veteran served in the Republic of 
Vietnam and accordingly, as will be further explained herein, in-
service exposure to herbicides, including Agent Orange, is 
presumed.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era shall be 
presumed to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that service.  
38 C.F.R. § 3.307(a)(6)(iii).  If a veteran was exposed to an 
herbicide agent during active military, naval, or air service, 
certain enumerated diseases shall be service connected if the 
requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) 
are met, even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also 
satisfied.  38 C.F.R. § 3.309(e).

The enumerated diseases which are deemed to be associated with 
herbicide exposure include chloracne, Type II diabetes, Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma) 
and chronic lymphocytic leukemia (CLL).  The most recent issuance 
by the Secretary has added AL amyloidosis to the list of 
presumptive disabilities in the regulation.  See Final Rule, 74 
Fed. Reg. 21,258-260 (May 7, 2009); 38 C.F.R. § 3.309(e).

The Secretary, under the authority of the Agent Orange Act of 
1991 and based on the studies by the NAS, has determined that 
there is no positive association between exposure to herbicides 
and any condition for which the Secretary has not specifically 
determined that a presumption of service connection is warranted.  
See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. 
Reg. 41,442-449, and 61 Fed. Reg. 57,586-589 (1996); Notice, 64 
Fed. Reg. 59,232-243 (Nov. 2, 1999); Notice, 67 Fed. Reg. 42,600-
08 (June 24, 2002); Notice, 72 Fed. Reg. 32,395-407 (June 12, 
2007). 

In addition to the presumptive regulations, a veteran may 
establish service connection based on exposure to Agent Orange 
with proof of actual direct causation.  See Stefl v. Nicholson, 
21 Vet. App. 120 (2007) (holding that the availability of 
presumptive service connection for some conditions based on 
exposure to Agent Orange does not preclude direct service 
connection for other conditions based on exposure to Agent 
Orange); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Brock v. 
Brown, 10 Vet. App. 155 (1997).

Initially, the Veteran's DD Form 214 form and service personnel 
records reflect that he served in the Republic of Vietnam during 
the Vietnam era.  As such, it is presumed that by virtue of that 
service, the Veteran sustained exposure to herbicide, including 
Agent Orange exposure in Vietnam.  However, white tongue syndrome 
is not included among those disabilities for which service 
connection may be presumed based on exposure to herbicides.  38 
C.F.R. § 3.309(e).  Accordingly, there is no basis for 
establishing service connection on a presumptive basis for white 
tongue syndrome under the theory that it developed as a 
consequence of the Veteran's exposure to herbicides in service.

Upon review of the evidence in conjunction with applicable laws 
and regulations, the Board finds that service connection for 
white tongue syndrome is not warranted under any theory of 
entitlement, for the reasons set forth below.

Congress specifically limits entitlement for service-connected 
disease or injury to cases where such incidents have resulted in 
a disability.  See 38 U.S.C. §§ 1110, 1131; and see Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  In Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997), it was observed that 38 U.S.C.A § 
1131, as well as other relevant statutes, only permitted payment 
for disabilities existing on and after the date of application 
for such disorders.  The Federal Circuit observed that the 
structure of these statutes "provided strong evidence of 
congressional intent to restrict compensation to only presently 
existing conditions," and VA's interpretation of the law 
requiring a present disability for a grant of service connection 
was consistent with the statutory scheme.  Degmetich, 104 F.3d at 
1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(holding VA's interpretation of the provisions of 38 U.S.C.A § 
1110 to require evidence of a present disability to be consistent 
with congressional intent); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992) (the law limits entitlement for service-related 
diseases and injuries to cases where the underlying in-service 
incident has resulted in a disability).  

To the extent that the Veteran has manifestations of a white 
tongue, this is not a disability, and as such it does not warrant 
entitlement to service connection.  As explained by the VA 
examiner in 2010, white change on the tongue is attributable to 
overgrown filiform papillae, which is a variant of normal and 
does not represent any clinical pathology.  Simply put, in the 
absence of proof of present disability there can be no valid 
claim, and the claim may be denied on this basis alone.

The Board further notes that even if it were to accept claimed 
white tongue syndrome as evidence of a disability, the claim 
would still be denied.  See Holbrook v. Brown, 8 Vet. App. 91 
(1995) (The Board has the fundamental authority to decide a claim 
in the alternative.).  Essentially, there is no indication in the 
evidence on file reflecting that white tongue syndrome occurred 
during the Veteran's military service.  

Evidence has been presented, consisting of lay statements from 
the Veteran and from a nurse working for Dr. C., indicating that 
the Veteran's initial symptoms of white tongue arose and were 
treated in 1968 by Dr. C. and were associated (by Dr. C.) with 
Agent Orange exposure in service.  To the extent that Dr. C. 
purportedly made such a link, neither the Veteran nor the nurse 
has provided any information relating to the justification for 
such a conclusion.  The Board notes that the file contains no 
medical records or medical statement of Dr. C., and points out 
that the accounts of both the Veteran and the nurse were provided 
based on remote recollections of events which occurred more than 
35 years previously.  In addition, the Board points to the 
holding of the Court that a lay person's statement about what a 
physician told him or her, i.e., "hearsay medical evidence," 
cannot constitute medical evidence, as "the connection between 
what a physician said and the layman's account of what he 
purportedly said, filtered as it was through a layman's 
sensibilities, is simply too attenuated and inherently unreliable 
to constitute 'medical' evidence."  See Robinette v. Brown, 8 
Vet. App. 69, 77 (1995).  

The Board also points out that the Veteran's account of having 
been treated by Dr. C. for white tongue in 1968, as mentioned in 
several medical statements furnished decades after the Veteran's 
service based on his own report, is contradicted by the Veteran's 
original VA application for benefits filed in 2003, at which time 
he reported that the onset of this condition was in 1992.  It is 
also contradicted by private medical evidence of Dr. A. which 
includes an entry dated in September 1993 indicating that the 
Veteran had a 4-month history of a bad taste in his mouth with 
reflux symptomatology, with no mention of any such previous 
problems.  

To the extent that historical information and reports of current 
manifestations and symptomatology made by the Veteran were relied 
on in conjunction with issuing and crafting several private 
medical statements/opinions offered for the records as summarized 
above, the Court has held that VA cannot reject a medical opinion 
simply because it is based on a history supplied by the Veteran 
and that the critical question is whether that history was 
accurate.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); see, 
e. g., Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) 
(reliance on a veteran's statement renders a medical report 
incredible only if the Board rejects the statements of the 
veteran).  In this case, as explained above there is an 
indication that the history and symptoms reported by the Veteran 
may be inaccurate, incomplete or lack credibility and as such the 
statements provided by private practitioners based on his 
reported history must be viewed as similarly suspect in terms of 
accuracy and credibility.  

In contrast, the file contains a comprehensive opinion provided 
based upon a full review of the STRs, post-service evidence and 
examination of the file to the effect that white tongue syndrome 
was a variant of normal, did not represent any pathology, and was 
not associated with Agent Orange exposure or military service.  
The examination report reflects that the examiner also conducted 
Internet research and consulted textbooks in coming to this 
conclusion.  Hence, this evidence is considered the most 
probative of record addressing the etiology of the Veteran's 
claimed white tongue syndrome and fails to substantiate the 
claim.  

To the extent that the Veteran himself asserts he suffers from 
white tongue syndrome as a result of herbicide exposure, the 
Board does not question the Veteran's sincerity in his belief 
that this condition is etiologically related to service; 
specifically to herbicide exposure to which he was presumptively 
exposed therein.  While he is certainly competent to relate 
events in service and after service, and to describe the extent 
of his current symptomatology, there is no evidence that he 
possess the requisite medical training or expertise necessary to 
render him competent to offer evidence on matters such as medical 
diagnosis or medical causation.  Cromley v. Brown, 7 Vet. App. 
376, 379 (1995).  Essentially it is beyond the Veteran's 
competency to link his claimed white tongue syndrome to service, 
and specifically to herbicide exposure presumptively sustained 
therein.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007) (explaining that a veteran is competent to provide a 
diagnosis of a simple condition such as a broken leg, but not 
competent to provide evidence as to more complex medical 
questions)

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's service connection claim for 
white tongue syndrome.  Although the Veteran is entitled to the 
benefit of the doubt where the evidence is in approximate 
balance, the benefit of the doubt doctrine is inapplicable where, 
as here, the preponderance of the evidence is against the claim.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The benefit sought 
on appeal is therefore denied.

B.	 Bilateral Hearing Loss

The Veteran filed a service connection claim for bilateral 
hearing loss in December 2003 

The Veteran's service treatment records (STRs) include an August 
1965 induction examination report which revealed that on 
authorized audiological evaluation, pure tone thresholds were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
5 (15)
20 (30)
XX
25 (30)
LEFT
10 (25)
10 (20)
0 (10)
XX
10 (15)

(The figures in parentheses are based on International Standards 
Organization [ISO] Standards to facilitate data comparison.  
Prior to November 1967, audiometric results were reported in 
American Standards Association [ASA] Standards in service medical 
records.)  The STRs are negative for any complaints relating to 
hearing loss.  Also on file is a May 1968 separation examination 
report which reflects that on authorized audiological evaluation, 
pure tone thresholds, as measured in ISO units, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
-5
0
XX
0
LEFT
0
-5
-5
XX
0

The separation examination report reflects that the Veteran 
denied having any ear trouble, running ears or hearing loss.  

The file contains an uninterpreted private audiological 
evaluation report of June 2000 reflecting that the Veteran had 
normal hearing acuity bilaterally through 1,000 hertz, and 
borderline normal to mild sensorineural loss from 2,000 to 6,000 
hertz, with excellent word identification skills bilaterally.   

On file is a July 2004 statement from C. K., a retired nurse and 
physician's assistant for Dr. C. from the 1960's until 1987, when 
the office was closed.  She mentioned that she and Dr. C. saw the 
Veteran many times after he returned home from Vietnam and that 
his complaints included ringing in the ears.  

In February 2005 a private medical statement was offered by 
R.S.P, Ph. D., a clinical psychologist who treated the Veteran 
after his return from Vietnam.  He mentioned that the veteran had 
ringing in his ears and dizziness from being exposed to acoustic 
trauma and combat artillery.  There was no mention of hearing 
loss in that statement.  

The file contains a private medical statement of Dr. M. dated in 
August 2004, indicating that she had been treating the Veteran 
from 1988 to the present during which time the Veteran had 
complained of ringing in the ears.  She also noted that hearing 
tests conducted by her and others had revealed that the Veteran 
had some hearing loss and mentioned that the Veteran related this 
problem to acoustic trauma sustained in service.  She indicated 
that his problem could well be the result of conditions of his 
military service.  

A VA audiological examination was conducted in March 2010 and the 
claims file and medical records were reviewed.  The examiner 
summarized that service induction and separation audiological 
examination findings were normal.  The history indicated that the 
Veteran had 8 weeks of basic training followed by 9 weeks of 
advanced infantry training, following which he served in Vietnam.  
The report indicated that during service, the Veteran was exposed 
to acoustic trauma in the form of machine guns, mortars, tanks 
and tank weapons, howitzers, large aircraft and heavy equipment.  
The Veteran denied having exposure to acoustic trauma post-
service and reported that post-service, he worked for the post 
office for 35 years.  

On the authorized audiological evaluation, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
30
45
60
LEFT
10
15
30
55
60

Average puretone air conduction thresholds for the 1000, 2000, 
3000, and 4000 hertz frequencies were 140 decibels in the right 
ear and 36.25 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 88 percent in the right 
ear and 84 percent in the left ear.  The examiner concluded that 
normal sloping to moderate sensorineural hearing loss was shown 
in the left ear with normal sloping to moderately-severe 
sensorineural hearing loss was shown in the right ear.  The 
examiner observed that the Veteran entered and exited service 
with normal hearing; with exit thresholds better than that shown 
at entrance.  It was further documented that audiometry showed a 
sloping presbycusic type curve without notches which was not 
consistent with noise injury in a patient of the Veteran's age.  
Accordingly, the examiner opined that hearing loss shown on 
examination did not result from military noise exposure.  


Analysis

The Veteran claims that service connection for bilateral hearing 
loss is warranted, asserting that he was exposed to acoustic 
trauma during active service.  Specifically, he maintains that 
loud noise from pistols, rifles, mortars and tanks sustained 
during basic and infantry training and while serving in Vietnam 
are the cause of his claimed hearing loss. 

In addition to the criteria set forth above, service connection 
for impaired hearing is subject to the additional requirement of 
38 C.F.R. § 3.385, which provides that impaired hearing will be 
considered to be a disability for VA purposes only if at least 
one of the thresholds for the frequencies of 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; the thresholds for 
at least three of the frequencies are 26 decibels or greater; or 
speech recognition scores using the Maryland CNC Test are less 
than 94 percent.

With respect to claimed bilateral hearing loss, Hickson element 
(1) evidence of currently manifested hearing loss has been 
presented.  Specifically, upon VA audiological evaluation 
conducted in 2010, bilateral hearing disability as defined under 
38 C.F.R. § 3.385, was shown.

Initially, the Board must address whether hearing loss existed 
prior to service.  Every veteran shall be taken to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders noted at 
the time of the examination, acceptance, and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.

The evidence on file does not indicate that hearing loss was 
diagnosed or specifically noted on the 1966 pre-induction 
examination report.  The decibel readings were somewhat elevated, 
but a hearing loss disorder was not diagnosed and he was accepted 
for service.  The separation examination showed an improved level 
of hearing acuity.  

With regard to Hickson element (2), the Veteran has reported 
experiencing acoustic trauma in conjunction with his service in 
the United States Army.  He is competent to describe noise 
exposure sustained during service and his statements and 
testimony to this effect are considered credible.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  The Board notes that 
absolutely no hearing deficit was demonstrated in either ear as 
shown by the 1968 separation examination report.  In fact, a 
hearing disability as defined under 38 C.F.R. § 3.385, was not 
shown at that time.  When audiometric test results at a Veteran's 
separation from service do not meet the regulatory requirements 
for establishing a disability at that time, he or she may 
nevertheless establish service connection for a current hearing 
disability by submitting evidence that the current disability is 
causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 
160 (1993).

Even having established that the Veteran sustained acoustic 
trauma in service, the Board points out that acoustic trauma and 
noise exposure sustained in service are not, in and of 
themselves, disabilities subject to service connection under VA 
regulations.  A chronic disease need not be diagnosed during the 
presumptive period under 38 C.F.R. § 3.307(c), but if not, there 
must then be shown by acceptable medical or lay evidence, 
characteristic manifestations of the disease to the required 
degree, followed without unreasonable time lapse by definite 
diagnosis.  Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  
In this case, bilateral hearing loss meeting the threshold 
requirements of 38 C.F.R. § 3.385 was not initially shown until 
established until at the earliest 2000, more than 30 years after 
the Veteran's separation from service; as such service connection 
on a presumptive basis is not warranted.  

Under 38 C.F.R. § 3.303(b), a method of establishing the second 
and third Hickson elements is through a demonstration of 
continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 
303 (2007); see Savage v. Brown, 10 Vet. App. 488, 495-97 (1997); 
see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  
Continuity of symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; (2) 
evidence of post-service continuity of the same symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 
Vet. App. at 253 (lay evidence of in- service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).  

In this case, the Veteran has not specifically reported having 
continuity and chronicity of hearing loss since service, nor do 
medical statements on file from various treatment providers 
reflect such chronicity.  Further, with regard to the decades-
long evidentiary gap between active service and the earliest 
post-service findings of bilateral hearing loss, the lack of any 
evidence of continuing complaints, symptoms, or findings for many 
years between the period of active duty and the first evidence of 
bilateral hearing loss is itself evidence which tends to show 
that hearing loss has not been chronic and continuous since 
service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a 
prolonged period without treatment is evidence that there has not 
been a continuity of symptomatology, and it weighs heavily 
against the claim on a direct basis).  Based on the total absence 
of any indications of hearing loss until 2000, more than 30 years 
after discharge from service, coupled with the absence of 
credible lay evidence attesting to hearing loss since service, 
chronicity and continuity of left ear hearing loss since service 
is not established.  38 C.F.R. § 3.303(b) (2009).  

The critical issue in this case is whether the Veteran's 
currently manifested bilateral hearing loss is related to noise 
exposure sustained during service.  The requirement of an 
evidentiary showing of an etiological relationship has been 
repeatedly reaffirmed by the U.S. Court of Appeals for the 
Federal Circuit, which has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between the veteran's service and the disability 
claimed.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  
Essentially, this is the third Hickson element.

Although the Veteran was not treated for or diagnosed with 
bilateral hearing loss during service or for many years after his 
discharge, the Board notes that the question is whether this 
condition is nevertheless at least as likely as not etiologically 
related to service or any incident therein, to specifically 
include acoustic trauma sustained in service.  38 C.F.R. § 
3.303(d).  The record contains essentially two medical opinions 
addressing this matter.  

In 2004, Dr. M. provided a statement noting that hearing tests 
conducted by her and others had revealed that the Veteran had 
some hearing loss and mentioned that the Veteran related this 
problem to acoustic trauma sustained in service.  She indicated 
that his problem could well be the result of conditions of his 
military service.  In Obert v. Brown, 5 Vet. App. 30 (1993), the 
Court held that a medical opinion expressed in terms of "may" 
also implies "may or may not" and is too speculative to establish 
a plausible claim.  See also Tirpak v. Derwinski, 2 Vet. App. 609 
(1992); Winsett v. West, 11 Vet. App. 420 (1998); Bloom v. West, 
12 Vet. App. 185 (1999) (by using the term "could," without 
supporting clinical data or other rationale, a medical opinion 
simply is too speculative in order to provide the degree of 
certainty required for medical nexus evidence).  As such, this 
medical statement is of essentially no probative values as 
related to supporting the claim.

In contrast in 2010, a VA examiner having recorded the Veteran's 
history of in-service and post-service noise exposure and having 
reviewed the claims folder, concluded that it was not likely that 
the Veteran's bilateral hearing loss was caused by or the result 
of his military service, primarily reasoning that there was no 
clinical evidence of hearing deficit as shown on separation and 
in fact hearing acuity was shown to be better on separation than 
on enlistment.  It was further documented that audiometry showed 
a sloping presbycusic type curve without notches which was not 
consistent with noise injury in a patient of the Veteran's age.  
Accordingly, the examiner opined that hearing loss shown on 
examination did not result from military noise exposure.  The 
file contains no professional medical opinion to the contrary and 
the Veteran has not provided any competent medical evidence to 
diminish its significant probative weight.  See Wray v. Brown, 7 
Vet. App. 488, 492-93 (1995).

In addition, the lay assertions from the Veteran as to the 
etiology of his bilateral hearing loss (service related due to 
acoustic trauma sustained therein) are not consistent with the 
objective evidence of record, which does not establish continuity 
and chronicity of hearing loss since service either by virtue of 
lay or clinical evidence, or even suggest a relationship between 
currently manifested bilateral hearing loss and service.  See 
Davidson v. Shinseki, 581 F.3d 1313, (Fed Cir. Sept. 14, 2009); 
Jandreau v. Nicholson, 492 F.3d 1372 1377 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
Accordingly, for the reasons explained above, the lay statements 
and contentions of the Veteran of lower probative value are as 
compared to the clinical evidence and VA medical opinion on file.  
See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (1998); (the 
probative value of a medical opinion comes from when it is the 
factually accurate, fully articulated, and sound reasoning for 
the conclusion, not the mere fact that the claims file was 
reviewed.)

Overall, the evidence is not in relative equipoise, as there is 
evidence of essentially normal hearing acuity at separation from 
service in 1968 and a more than 30 year gap between active 
service and the first indications of bilateral hearing loss 
meeting the threshold requirements of 38 C.F.R. § 3.385.  
Moreover, the most probative evidence of record addressing the 
etiology and onset of the Veteran's hearing loss weighs against 
service incurrence.  Although the Veteran is entitled to the 
benefit of the doubt where the evidence is in approximate 
balance, the benefit of the doubt doctrine is inapplicable where, 
as here, the preponderance of the evidence is against the claim.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The benefit sought 
on appeal is therefore denied.

Initial/Increased Rating Claim

The Veteran's claim for a higher evaluation for residuals of a 
pilonidal cyst on the base of the spine was placed in appellate 
status by his disagreement with the initial rating award.  In 
such circumstances, separate ratings may be assigned for separate 
periods of time based on the facts found - a practice known as 
"staged" ratings, as will be further explained herein.  Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

Disability ratings are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 C.F.R. 
§§ 3.102, 4.3.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to 
trace the medical history of a veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2009).  The degree of impairment resulting from a 
disability is a factual determination and generally the Board's 
primary focus in such cases is upon the current severity of the 
disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); 
Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in 
Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the 
rule from Francisco does not apply where the appellant has 
expressed dissatisfaction with the assignment of an initial 
rating following an initial award of service connection for that 
disability, as is the case with the present appeal.  Rather, at 
the time of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found - a 
practice known as "staged" ratings.  More recently, the Court 
held that "staged" ratings are appropriate for an increased 
rating claim when the factual findings show distinct time periods 
where the service- connected disability exhibits symptoms that 
would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).

	C.  Initial Evaluation - Residuals of a Pilonidal Cyst

The Veteran filed an original service connection claim for 
residuals of a pilonidal cyst on the base of the spine in 
December 2003.  By rating action of August 2004, service 
connection was granted for this condition, for which an initial 
non-compensable evaluation was assigned effective from December 
2003, the date of the Veteran's original service connection 
claim.

The grant was based on STRs which revealed that the Veteran had 
symptoms of a draining of a pilonidal cyst which led to surgical 
treatment.  Also on file and considered was a private medical 
statement of Dr. M. dated in August 2004, indicating that she had 
been treating the Veteran from 1988 to the present.  She stated 
that she was aware that the Veteran had undergone surgical 
treatment for a pilonidal cyst in service and noted that although 
she never treated him for this condition, she could certify that 
he still bore a significant scar from the surgery.  

A VA scar examination was conducted in March 2010 and the claims 
folder and medical records were reviewed.  The examiner indicated 
that a scar was present on the Veteran's trunk at the midline 
over the coccyx and that this resulted from surgery performed in 
1968.  It was noted that the Veteran reported having pain in the 
area of the scar and that every 15 to 18 months, it was tender 
and inflamed, symptoms which reportedly resolved spontaneously.  
The Veteran denied having symptoms of recurrent drainage or skin 
breakdown and the examiner indicated that there was no evidence 
of skin breakdown over the scar.  Physical examination revealed 
that the scar was 1.0 cm (width) x 8.5 cm (length).  The examiner 
indicated that the scar was superficial and was not painful or 
inflamed.  The examiner further reported that there was no 
evidence of edema, keloid formation, or other disabling effects.  
It was also noted that the scar had no significant effect on the 
Veteran's occupation and no effect on his daily activities. 

By rating action of April 2010, a 10 percent evaluation was 
granted for residuals of a pilonidal cyst on the base of the 
spine, effective from December 2003.  


Analysis

The Veteran contends that his service-connected residuals of a 
pilonidal cyst on the base of the spine warrant an initial 
evaluation in excess of 10 percent.  An initial 10 percent rating 
is currently assigned for the entirety of the appeal period 
extending from December 16, 2003, under diagnostic code 7804, in 
recognition of a scar which was shown to be painful on 
examination.  

The claim at issue involves rating criteria found under 38 C.F.R. 
§ 4.118, used for evaluating skin conditions.  The Board notes 
that in October 2008, regulations pertaining to the evaluation of 
scars were amended effective October 23, 2008.  The Board 
observes that the regulatory changes only apply to applications 
received by VA on or after October 23, 2008, or if the Veteran 
requests review under the clarified criteria.  See 73 Fed. Reg. 
54708 (Sept. 23, 2008).  As neither situation applies in this 
case, the Board finds the 2008 changes to be inapplicable in this 
case.

Pursuant to the criteria for rating skin disabilities effective 
from August 30, 2002, scars other than the head, face, or neck, 
that are deep, or that cause limitation of motion warrant a 10 
percent evaluation only if they involve areas of 6 square inches 
(39 sq. cm.) or greater.  A 20 percent rating is warranted when 
the area or areas exceed 12 square inches (77 sq. cm.).  A 30 
percent rating requires an area or areas exceeding 72 square 
inches (465 sq. cm.), while a 40 percent rating requires an area 
or areas exceeding 144 square inches (929 sq. cm.).  Note 2 
following Diagnostic Code 7801 defines a deep scar as one 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118, Diagnostic Code 7801 (2008).  Scars other than the head, 
face, or neck, that are superficial, and do not cause limitation 
of motion warrant a 10 percent evaluation only if they involve 
areas of 144 square inches or greater.  38 C.F.R. § 4.118, 
Diagnostic Code 7802 (2009).

Superficial scars which are unstable warrant a 10 percent 
evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2008).  A 
note following Diagnostic Code 7803 defines a superficial scar as 
one not associated with underlying soft tissue damage and an 
unstable scar as one where there is frequent loss of covering of 
the skin over the scar.

Scars which are superficial and painful on examination warrant a 
10 percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7804 
(2008).

Other scars will be rated on the limitation of function of the 
affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2008).

The Board has considered the diagnostic codes applicable to 
scars.  Initially, the Board observes that Diagnostic Codes 7800, 
7802, 7803, and 7806 are not applicable in this case.  Diagnostic 
Code 7800 provides criteria for evaluation of scars causing 
disfigurement of the head, face, or neck; here the scar is 
located at the base of the spine.  Diagnostic Code 7806 evaluates 
dermatitis or eczema, and not the type of scarring present in 
this case.  Further, Diagnostic Codes 7802 and 7803 provide for a 
maximum rating of 10 percent, which is currently in effect.  As 
such, they do not provide for a basis for the benefit currently 
sought on appeal.

A compensable rating is not warranted under Diagnostic Code 7801 
because there is no evidence that the disability is analogous to 
deep scarring associated with underlying soft tissue damage; 
which causes limited motion; or that it affects an area exceeding 
12 square inches (77 sq. cm).  The 2010 VA examination report 
described the scar as 8.5 cm long x 1.0 cm wide.  That 
examination report also specifically reported that there was no 
evidence of skin breakdown and did not reflect that there was any 
evidence of underlying tissue loss.  In addition, there is no 
indication that the Veteran's residual scar affects the function 
of the affected part to warrant a rating under Diagnostic Code 
7805.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2008).  

Accordingly, the currently assigned initial 10 percent evaluation 
is appropriate and as discussed herein, there is no basis upon 
which to assign an evaluation in excess of 10 percent for any 
period of time covered by this appeal.  See Fenderson v. West, 12 
Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  
As the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The benefit sought on 
appeal is therefore denied.

D.	Extraschedular Consideration 

The Board has considered whether the record raises the matter of 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2009).  
In exceptional cases where schedular evaluations are found to be 
inadequate, consideration of an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or disabilities 
may be made.  The governing norm in an exceptional case is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards.  38 C.F.R § 3.321(b)(1).

In a recent case, the United States Court of Appeals for Veterans 
Claims (Court) clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, 
the RO or the Board must determine whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the Veteran's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

The Veteran's manifestations of his service-connected residuals 
of a pilonidal cyst on the base of the spine, primarily 
manifested by a scar, are contemplated by the rating criteria.  
Here, the rating criteria reasonably describe the Veteran's 
disability level and symptomatology and provide for higher 
ratings for additional or more severe symptoms than currently 
shown by the evidence.  In this regard, there is no evidence of 
marked interference with employment or frequent periods of 
hospitalization due to his service-connected scar.  Thus, his 
disability picture is contemplated by the rating schedule, and 
the assigned schedular evaluation is, therefore, adequate.  
Referral for consideration of an extraschedular rating is, 
therefore, not warranted.

The Court of Appeals for Veterans Claims (CAVC) has recently held 
that a request for a TDIU, whether expressly raised by a claimant 
or reasonably raised by the record, is an attempt to obtain an 
appropriate rating for disability or disabilities, and is part of 
a claim for increased compensation.  There must be cogent 
evidence of unemployability in the record.  See Rice v. Shinseki, 
22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 
(Fed. Cir. 2009). In the instant case, the holding of Rice is 
inapplicable since the evidence of record does not demonstrate 
that the Veteran has been rendered unemployable due to his 
service-connected residuals of a pilonidal cyst on the base of 
the spine, nor have the Veteran or his representative so alleged.  
Significantly, when evaluated in 2010 a VA examiner indicated 
that the scar had no significant effect on the Veteran's 
occupation and no effect on his daily activities.  Thus, at this 
point, there is no cogent evidence of unemployability and 
entitlement to increased compensation based on TDIU is not 
warranted.


ORDER

Entitlement to service connection for white tongue syndrome, 
claimed as due to Agent Orange exposure, is denied.

Entitlement to service connection for bilateral hearing loss is 
denied.

Entitlement to an initial 10 percent evaluation for residuals of 
a pilonidal cyst on the base of the spine, is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


